Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00300-MSK                                        FILED
                                                              UNITED STATES DISTRICT COURT
                                                                   DENVER, COLORADO
UNITED STATES OF AMERICA,                                             12/4/18
                                                               JEFFREY P. COLWELL, CLERK
      Plaintiff,

v.

1. JOSEPH PRINCE, and
2. ROLAND VAUGHN,

      Defendants.


                             SUPERSEDING INDICTMENT


The Grand Jury charges:

                                    COUNTS 1–7
                            18 U.S.C. §§ 208(a) & 216(a)(2)

      1.      The Department of Veterans Affairs (“VA”) was a department and

independent federal agency of the executive branch of the United States Government.

      2.      The VA provided health care benefits to certain Korea and Vietnam

Veterans’ birth children diagnosed with spina bifida (“SB”) through the Veterans Health

Administration (“VHA”) under the Spina Bifida Health Care Benefits Program.

      3.      The Spina Bifida Health Care Benefits Program paid for home health

services, including home health aide services and homemaking services, for

beneficiaries of the program (“SB beneficiaries”).

      4.      The Veterans Health Administration Office of Community Care located in

Denver, Colorado, managed the Spina Bifida Health Care Benefits Program, including


                                            1
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 2 of 20




authorization of benefits and the subsequent processing and payment of health care

claims.

      5.     Defendant JOSEPH PRINCE was a VA employee who worked for the

Office of Community Care in Denver. PRINCE was a Beneficiary/Provider

Relationships Specialist for the Spina Bifida Health Care Benefits Program, responsible

for maintaining expertise in the benefits program, acting on behalf of beneficiaries and

health care providers on questions and issues requiring problem resolution, and

coordinating with health care providers to ensure effective claim processing, among

numerous other duties.

      6.     Advantage Home Health Agency (“Advantage”) was a Colorado limited

liability company registered with the Colorado Secretary of State on or about July 31,

2017. PRINCE’S wife, F.P. (also known as F.N.), was the registered agent for

Advantage and had a financial interest in Advantage. The VHA authorized payments

under the Spina Bifida Health Care Benefits Program that were then issued from the

Department of the Treasury to Advantage totaling approximately $4.3 million for claims

for home health services associated with SB beneficiaries.

      7.     On or about the dates identified below, in the State and District of

Colorado, defendant JOSEPH PRINCE willfully participated personally and substantially

as a Government employee through recommendation, the rendering of advice, and

otherwise, in a particular matter in which to his knowledge his spouse had a financial

interest, namely, through recommendation, referral, and direction that SB beneficiaries

and SB beneficiary caregivers use Advantage in connection with home health services,



                                            2
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 3 of 20




and for submitting claims to the VA for such services, provided for the benefit of the SB

beneficiaries identified in the chart below.

      COUNT      DATE                                       BENEFICIARY
      1          August 14, 2017                            M.E.
      2          August 14, 2017 – August 27, 2017          J.E.
      3          August 23, 2017 – September 7, 2017        J.J.
      4          August 28 – 29, 2017                       E.N.
      5          September 7, 2017                          D.M.
      6          January 17 – 23, 2018                      B.B.
      7          January 25 – February 5, 2018              R.S.

        The foregoing was in violation of Title 18, United States Code, Sections 208 and

216(a)(2).

                                      COUNTS 8–23
                                     18 U.S.C. § 1347

GENERAL ALLEGATIONS

        8.    Paragraphs 1 through 5 are re-alleged and incorporated herein.

        9.    Defendant ROLAND VAUGHN, PRINCE’S associate, resided in Florida

and owned and operated Legacy Home Health, LLC (“Legacy”), a Florida limited liability

company registered with the Florida Secretary of State on or about September 25,

2017.

        10.   PRINCE’s associates G.B. and C.B. resided in Colorado and owned and

operated Gracewood Home Health Agency LLC (“Gracewood”), a Colorado limited

liability company registered with the Colorado Secretary of State on or about November

10, 2017.

        11.   Regional Home Health Care Systems, LLC was a Georgia limited liability

company registered with the Georgia Secretary of State on or about August 21, 2017.



                                               3
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 4 of 20




Regional Home Healthcare Systems, North LLC was a Georgia limited liability company

registered with the Georgia Secretary of State on or about February 23, 2018. Regional

Home Healthcare Systems, East LLC was a Georgia limited liability company registered

with the Georgia Secretary of State on or about March 4, 2018. Collectively, these

home health entities are referred to as “Regional.” PRINCE’S associate M.M., also

known as M.S., resided in Georgia and owned and operated Regional.

      12.    Genesis Home Health Agency (“Genesis”) was a Colorado limited liability

company registered with the Colorado Secretary of State on or about August 29, 2016.

PRINCE’S associate, A.S., owned and operated Genesis.

THE FRAUDULENT SCHEME

      13.    Beginning in or about not later than June 2017, and continuing through in

or about June 2018, in the State and District of Colorado, defendant JOSEPH PRINCE,

together with others known and unknown to the Grand Jury, knowingly and willfully

executed and attempted to execute a material scheme to defraud the Veterans Health

Administration’s Spina Bifida Health Care Benefits Program, a health care benefit

program as defined in Title 18, United States Code, Section 24(b), in connection with

the delivery of and payment for health care benefits, items, and services.

      14.    PRINCE and others known and unknown to the Grand Jury perpetrated

the scheme using, among others, the following manner and means:

             a.     PRINCE spoke with SB beneficiaries, their family members, or their

      caregivers on the phone to inform them about home health services available to

      SB beneficiaries through the Spina Bifida Health Care Benefits Program.



                                            4
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 5 of 20




            b.     PRINCE told the SB beneficiaries, their family members, or their

     caregivers that caregivers could be compensated for taking care of the SB

     beneficiary, and inaccurately informed them regarding the number of hours that

     the caregiver could be compensated. PRINCE stated, for example: that the VA

     provided payment for “24-7” or full-time care; and that the VA paid for any time

     that the caregiver was with the beneficiary, asking how comfortable the caregiver

     would feel ever leaving the beneficiary alone and stating the number of hours

     claimed should be determined based on that answer.

            c.     PRINCE informed the SB beneficiaries, their family members, or

     their caregivers, that they could receive compensation directly from the VA for

     bowel and bladder care for four hours per day, leaving 20 hours in the day for

     which home health services could be claimed.

            d.     PRINCE did not explain the VA regulations regarding home health

     services to the beneficiaries or the caregivers. He did not instruct the

     beneficiaries or their caregivers that the caregiver could only be paid for

     completing certain tasks, nor that their time providing the specified tasks was

     compensated in quarter-hour increments.

            e.     PRINCE encouraged SB beneficiaries or their caregivers to

     maximize the number of hours they claimed, and, in some instances, explicitly

     told them to overstate the number of hours they worked or the tasks performed.




                                           5
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 6 of 20




            f.     PRINCE told some SB beneficiaries or their caregivers that they

     could perform homemaking services but record their time for those tasks as

     home health aide services, which paid more.

            g.     PRINCE told the SB beneficiaries or their caregivers that the

     caregiver would have to sign up as a contractor with a home health agency to be

     paid for providing the services. PRINCE sometimes further explained to the SB

     beneficiaries, their family members, or their caregivers, that they could submit

     claims for services provided one full year retroactive to when they would sign up

     as a contractor.

            h.     PRINCE referred the SB beneficiaries, their family members, or

     their caregivers to Advantage, Genesis, Regional, Legacy, or Gracewood (the

     “Home Health Entities”), whose owners would then benefit from the inflation of

     caregiver claims. PRINCE told the SB beneficiaries or their caregivers that these

     Home Health Entities were “preferred”, “handpicked”, or “vetted” VA providers,

     and referred to them as the entities that paid the most to caregivers.

            i.     PRINCE sent paperwork to the SB beneficiaries or their caregivers

     for the SB beneficiary to initiate the process of receiving home health services.

     This included a Form 485, which specified the number of hours a beneficiary was

     authorized to receive home health services. Often, PRINCE prepopulated this

     form with the number of hours and the Home Health Entity he had preselected

     for the beneficiary.




                                          6
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 7 of 20




           j.     PRINCE forwarded information regarding the SB beneficiaries and

     their caregivers to the Home Health Entities, advising them that he had assigned

     or referred the beneficiary to them. PRINCE instructed the Home Health Entities

     to reach out to the caregiver regarding an independent contractor agreement. In

     some cases, PRINCE identified the number of home health hours the caregiver

     should be contracted for and advised the Home Health Entities how much to pay

     the caregiver. PRINCE instructed the Home Health Entities that they could

     submit claims for services one-year retroactive to the date the caregiver signed

     up as a contractor with the Home Health Entity.

           k.     PRINCE advised the Home Health Entities on how to submit claims

     to the VHA to maximize payment. PRINCE checked on claim submissions for

     the Home Health Entities to update them on status of payment.

           l.     PRINCE received claims directly from the Home Health Entities,

     which he reviewed, sometimes corrected and directed the Home Health Entities

     to change, and forwarded within the VA for processing and payment.

           m.     Prince referred at least forty-five SB beneficiaries to the five Home

     Health Entities, which then submitted claims for services for those beneficiaries.

     Because of Prince’s actions, these claims falsely overstated the compensable

     services actually provided to the SB beneficiaries pursuant to VA regulations.

     The VHA authorized payments under the Spina Bifida Health Care Benefits

     Program that were then issued from the Department of the Treasury to the Home

     Health Entities totaling approximately $18.8 million for home health services, as



                                          7
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 8 of 20




        follows: $4.3 million to Advantage, $3 million to Legacy, $1.4 million to

        Gracewood, $7.1 million to Regional, and $3 million to Genesis.

               n.     In addition to financially benefitting his associates who owned the

        Home Health Entities, PRINCE personally benefitted financially by inflated

        caregiver claims when money was paid to Advantage, his wife’s company, and

        when the other four Home Health Entities paid him. PRINCE received, directly

        and indirectly, payments totallying approximately $1.5 million from Legacy,

        Gracewood, Regional, and Genesis.

        15.    On or about the dates set forth below, in the State District of Colorado,

defendant JOSEPH PRINCE, through the actions identified below, knowingly and

willfully executed and attempted to execute the above-described scheme and artifice to

defraud the Spina Bifida Health Care Benefits Program, a health care benefit program

as defined in Title 18, United States Code, Section 24(b), in connection with the delivery

of and payment for health care services:

    COUNT DATE                          ACTION
    8     June 5, 2017                  Telephone call with A.S. regarding home health
                                        services for SB beneficiary K.S.
    9           August 14, 2017         Telephone call with B.E. regarding home health
                                        services for SB beneficiary J.E.
    10          September 7, 2017       Telephone call with De. M. regarding home
                                        health services for SB beneficiary Da. M.
    11          September 5, 2017       Telephone call with A.T. regarding home health
                                        services for SB beneficiary K.T.
    12          September 20, 2017      Telephone call with SB beneficiary E.N.
                                        regarding home health services to be provided
                                        by E.N.’s wife
    13          September 28, 2017      Telephone call with S.D. regarding home health
                                        services for SB beneficiary J.D.
    14          January 5, 2018         Telephone call with R.A. regarding home health
                                        services for SB beneficiary T.A


                                              8
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 9 of 20




    15         January 17, 2018        Telephone call with SB beneficiary B.B.
                                       regarding home health services
    16         January 24, 2018        Telephone call with E.L. regarding home health
                                       services for SB beneficiary S.L.
    17         January 25, 2018        Telephone call with M.B. regarding home health
                                       services for SB beneficiary J.B.
    18         March 3, 2018           Telephone call with SB beneficiary N.J.
                                       regarding home health services to be provided
                                       by N.J.’s mother
    19         March 5, 2018           Telephone call with SB beneficiary J.L. and J.B.
                                       regarding home health services to be provided
                                       to SB beneficiary J.L.
    20         March 6, 2018           Telephone call with L.M. regarding home health
                                       services for SB beneficiary M.M.
    21         March 9, 2018           Telephone call with J.S. regarding home health
                                       services for SB beneficiary J.S.
    22         April 5, 2018           Telephone call with V.W. and S.W. regarding
                                       home health services for SB beneficiary V.W.
    23         June 18, 2018           Telephone call with FBI Undercover Employee
                                       regarding home health services for SB
                                       beneficiary

      The foregoing was a violation of Title 18, United States Code, Section 1347.

                                       COUNT 24
                                     18 U.S.C. § 371

      16.    Paragraphs 1 through 5 and 9 are re-alleged and incorporated herein.

      17.    As a VA employee, PRINCE was an officer, employee, and person acting

for and on behalf of the United States and any department, agency, and branch of the

United States in any official function, under and by the authority of a department,

agency, and branch of government.

      18.    PRINCE owned Crosswalk Consulting LLC (“Crosswalk”), a Colorado

limited liability company registered with the Colorado Secretary of State on or about




                                            9
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 10 of 20




November 6, 2017. PRINCE was the signatory on bank accounts in the name of

Crosswalk.

       19.      Beginning in or about September 2017 and continuing thereafter until at

least June 2018, in the State and District of Colorado, defendants JOSEPH PRINCE

and ROLAND VAUGHN knowingly and willfully conspired and agreed together to

commit an offense against the United States, namely the payment of gratuities to a

public official, JOSEPH PRINCE, in violation of Title 18, United States Code, Section

201(c)(1)(A).

Manner and Means

       20.      The object of the conspiracy was carried out as follows:

       21.      VAUGHN established a home health agency, Legacy, to which PRINCE

could refer SB beneficiaries or their caregivers.

       22.      Acting as a public official in his capacity as a VA employee, PRINCE told

SB beneficiaries, their family members, or their caregivers that SB beneficiary family

members or other caregivers could be paid for providing home health services to a SB

beneficiary if the caregiver signed up as a contractor with a home health agency.

PRINCE also told the SB beneficiaries, their family members, or their caregivers that

they could be paid for the past year of providing such services to the SB beneficiary.

PRINCE referred seven SB beneficiaries, their family members, or their caregivers to

Legacy, VAUGHN’S company.

       23.      The caregivers for those seven SB beneficiaries entered into independent

contractor agreements with Legacy to provide a certain number of hours of services per



                                             10
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 11 of 20




week. Caregivers and beneficiaries were to submit weekly logs to Legacy recording

tasks and hours per day, for which Legacy would submit claims to the VHA.

       24.    VAUGHN caused such claims to be submitted to the VHA, including for

services claimed to have been provided one year retroactive to the date the caregiver

signed up as a contractor with Legacy.

       25.    The VHA, through payments issued by the U.S. Department of the

Treasury, paid Legacy approximately $86 per hour for each hour claimed. VAUGHN,

through Legacy, paid the independent contractor caregivers a fraction of that hourly

payment, retaining the remainder. Legacy’s only business came from the SB

beneficiaries referred by PRINCE.

       26.    VAUGHN paid or caused to be paid to PRINCE approximately fifty percent

of Legacy’s net revenues. VAUGHN paid PRINCE for and because of official acts

PRINCE, a public official, performed and agreed to perform, that is, the

recommendation, referral, and direction that SB beneficiaries and SB beneficiary

caregivers use Legacy in connection with home health services, and for submitting

claims to the VHA for such services.

       27.    PRINCE solicited, received, and agreed to receive the payments from

VAUGHN. PRINCE directed that the payments from Legacy be made to his

“consulting” business, Crosswalk. As a direct and intended part of the conspiracy,

VAUGHN made or caused to be made approximately nineteen payments to Crosswalk,

totaling approximately $1 million.




                                           11
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 12 of 20




Overt Acts

      28.    In furtherance of the conspiracy, and to accomplish its object, the

defendants committed and willfully caused others to commit the following overt acts,

among others, in the State and District of Colorado, and elsewhere:

             a.     On or about September 25, 2017, VAUGHN caused Legacy Home

      Health, LLC to be registered with the Florida Secretary of State.

             b.     On or about September 28, 2017, in a telephone call with S.D.,

      PRINCE referred SB beneficiary J.D.’s mother, S.D., to Legacy to bill for home

      health services.

             c.     On or about November 6, 2017, PRINCE faxed or caused to be

      faxed to Legacy a “Spina Bifida Beneficiary View Screen” containing the personal

      information for SB beneficiary D.H., and two signed Home Health Certification

      and Plan of Care forms (Form 485) for SB beneficiary D.H.

             d.     On or about January 11, 2018, PRINCE e-mailed VAUGHN a

      document titled “New Doc 2018-01-04.pdf” that was a completed W-9 for Joseph

      Prince for the business Crosswalk Consulting, LLC.

             e.     On or about January 19, 2018, PRINCE e-mailed VAUGHN a

      document titled “New Doc 2018-01-19” that identified amounts the VHA had paid

      to Legacy for claims submitted for three SB beneficiaries PRINCE had referred to

      Legacy, deducting certain costs from those amounts, and calculating fifty percent

      of the remaining net payment. The fifty percent amounts for the three

      beneficiaries totaled $36,540.



                                           12
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 13 of 20




             f.    On or about March 2, 2018, PRINCE and VAUGHN spoke on the

      telephone regarding payments VAUGHN sent to PRINCE for “30 and 45.”

             g.    On or about March 6, 2018, in a telephone call with L.M., PRINCE

      referred L.M. to Legacy to bill for home health services for SB beneficiary M.M.

             h.    On or about March 12, 2018, PRINCE faxed or caused to be faxed

      to Legacy two pages identifying amounts the VHA had paid to Legacy for claims

      submitted for two specific SB beneficiaries PRINCE had referred to Legacy,

      deducting certain costs from those amounts, and calculating fifty percent of the

      remaining net payment. The fifty percent amounts for the two beneficiaries

      totaled $4,347.

             i.    On or about March 16, 2018, VAUGHN caused to be transferred

      $4,347 from Academy Bank account #1094 in the name of Legacy Home Health,

      LLC to JPMorgan Chase account #7280 in the name of Crosswalk Consulting

      LLC.

             j.    On or about May 31, 2018, PRINCE faxed or caused to be faxed to

      Legacy eleven pages identifying amounts the VHA had paid to Legacy for claims

      submitted for specific SB beneficiaries PRINCE had referred to Legacy,

      deducting certain costs from those amounts, calculating fifty percent of the

      remaining net payment, and identifying “Total 236,736.”

             k.    On or about June 1, 2018, VAUGHN caused the transfer of

      $236,736 from JPMorgan Chase account #2795 in the name of Legacy Home




                                          13
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 14 of 20




        Health, LLC to JPMorgan Chase account #7280 in the name of Crosswalk

        Consulting LLC.

        The foregoing was in violation of Title 18, United States Code, Section 371.

                                     COUNTS 25–27
                                 18 U.S.C. § 201(c)(1)(A)

        29.   Paragraphs 1 through 5, 9, 17, and 18 are re-alleged and incorporated

herein.

        30.   On or about the dates identified below, in the State and District of

Colorado, defendant ROLAND VAUGHN did directly and indirectly give, offer, and

promise a thing of value, that is, the payment of money in the amounts identified below,

to public official JOSEPH PRINCE, otherwise than as provided by law for the proper

discharge of official duties, for and because of an official act performed and to be

performed by such official, that is the recommendation, referral, or direction that SB

beneficiaries and SB beneficiary caregivers use Legacy in connection with home health

services, and for submitting claims to the VA for such services:

   COUNT DATE                       PAYMENT
   25         May 14, 2018          $100,000 transfer from JPMorgan Chase account
                                    #2795 in the name of Legacy Home Health, LLC, to
                                    JPMorgan Chase account #7280 in the name of
                                    Crosswalk Consulting LLC
   26         May 18, 2018          $75,000 transfer from JPMorgan Chase account
                                    #2795 in the name of Legacy Home Health, LLC, to
                                    JPMorgan Chase account #7280 in the name of
                                    Crosswalk Consulting LLC
   27         June 1, 2018          $236,736 transfer from JPMorgan Chase account
                                    #2795 in the name of Legacy Home Health, LLC, to
                                    JPMorgan Chase account #7280 in the name of
                                    Crosswalk Consulting LLC



                                            14
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 15 of 20




       The foregoing was in violation of Title 18, United States Code, Section

201(c)(1)(A).

                                      COUNTS 28–33
                                  18 U.S.C. § 201(c)(1)(B)

       31.      Paragraphs 1 through 5, 9, 10, 17, and 18 are re-alleged and incorporated

herein.

       32.      On or about the dates identified below, in the State and District of

Colorado, defendant JOSEPH PRINCE, a public official, otherwise than as provided by

law for the proper discharge of official duties, did directly and indirectly demand, seek,

receive, accept, and agree to receive and accept something of value personally, for and

because of an official act performed and to be performed by such an official, that is, the

recommendation, referral, and direction that SB beneficiaries and SB beneficiary

caregivers use the home health entity identified below in connection with home health

services, and for submitting claims to the VA for such services, as set forth below:

  COUNT DATE                     HOME HEALTH        PAYMENT
                                 ENTITY
  28         May 14, 2018        Legacy             $100,000 transfer from JPMorgan
                                                    Chase account #2795 in the name of
                                                    Legacy Home Health, LLC, to
                                                    JPMorgan Chase account #7280 in the
                                                    name of Crosswalk Consulting LLC
  29         May 18, 2018        Legacy             $75,000 transfer from JPMorgan
                                                    Chase account #2795 in the name of
                                                    Legacy Home Health, LLC, to
                                                    JPMorgan Chase account #7280 in the
                                                    name of Crosswalk Consulting LLC
  30         June 1, 2018        Legacy             $236,736 transfer from JPMorgan
                                                    Chase account #2795 in the name of
                                                    Legacy Home Health, LLC, to
                                                    JPMorgan Chase account #7280 in the
                                                    name of Crosswalk Consulting LLC


                                              15
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 16 of 20




  31         February 2, 2018 Gracewood             $48,556.80 transfer from Public
                                                    Service Credit Union account #1809-01
                                                    in the name of Gracewood Home
                                                    Health Agency, LLC to JPMorgan
                                                    Chase account #7280 in the name of
                                                    Crosswalk Consulting LLC
  32         May 31, 2018        Gracewood          $122,472 transfer from Guaranty Bank
                                                    account #5684 in the name of
                                                    Gracewood Home Health Agency, LLC
                                                    to JPMorgan Chase account #7280 in
                                                    the name of Crosswalk Consulting LLC
  33         June 19, 2018       Gracewood          $41,083.20 transfer from Guaranty
                                                    Bank account #5684 in the name of
                                                    Gracewood Home Health Agency, LLC
                                                    to JPMorgan Chase account #7280 in
                                                    the name of Crosswalk Consulting LLC

       The foregoing was in violation of Title 18, United States Code, Section

201(c)(1)(B).

                                      COUNTS 34–41
                                      18 U.S.C. § 1957

       33.      On or about the dates set forth below, in the State and District of

Colorado, defendant JOSEPH PRINCE did knowingly engage and attempt to engage in

the following monetary transactions by, through, or to a financial institution, affecting

interstate or foreign commerce, in criminally derived property of a value greater than

$10,000, such property having been derived from a specified unlawful activity, that is,

health care fraud in violation of Title 18, United States Code, Section 1347 for counts 34

through 38, and soliciting and receiving gratuities in violation of Title 18, United States

Code, Section 201(c)(1)(B) for counts 40 and 41.

   COUNT DATE                       MONETARY TRANSACTION
   34    January 19, 2018           $28,000 check #2606 from JPMorgan Chase account
                                    #9809 in the names of Joseph C. Prince and F.N.,
                                    signed by PRINCE and issued to Scholars Choice


                                              16
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 17 of 20




   35         January 19, 2018    $28,000 check #2607 from JPMorgan Chase account
                                  #9809 in the names of Joseph C. Prince and F.N.,
                                  signed by PRINCE and issued to Scholars Choice
   36         January 22, 2018    $50,000 check #2610 from JPMorgan Chase account
                                  #9809 in the names of Joseph C. Prince and F.N.,
                                  signed by PRINCE and issued to Allianz Life
   37         January 24, 2018    $50,000 check #2611 from JPMorgan Chase account
                                  #9809 in the names of Joseph C. Prince and F.N.,
                                  signed by PRINCE and issued to Allianz Life
   38         January 25, 2018    $50,000 check #2608 from JPMorgan Chase account
                                  #9809 in the names of Joseph C. Prince and F.N.,
                                  signed by PRINCE and issued to Jackson National
                                  Life
   39         January 25, 2018    $50,000 check #2609 from JPMorgan Chase account
                                  #9809 in the names of Joseph C. Prince and F.N.,
                                  signed by PRINCE and issued to Jackson National
                                  Life
   40         March 6, 2018       $12,000 wire transfer from JPMorgan Chase account
                                  #7280 in the name of Crosswalk Consulting LLC to
                                  First Citizens Bank Ltd., Port of Spain, Trinidad and
                                  Tobago with reference to “Real Estate Purchase”
   41         March 20, 2018      $50,000 check #3006 from JPMorgan Chase account
                                  #7280 in the name of Crosswalk Consulting LLC,
                                  signed by PRINCE and issued to Jackson National

        The foregoing was in violation of Title 18, United States Code, Section 1957.

                                    COUNTS 42–44
                               18 U.S.C. § 1956(a)(1)(B)(i)

        34.   On or about the dates listed below, in the State and District of Colorado,

defendant JOSEPH PRINCE did knowingly conduct and attempt to conduct the financial

transactions affecting interstate commerce identified below in the amounts identified

below, which involved the proceeds of specified unlawful activities, that is, soliciting and

receiving gratuities in violation of Title 18, United States Code, Section 201(c)(1)(B),

knowing that the transactions were designed, in whole or in part, to conceal and

disguise the source, ownership, and control of those proceeds and that the property



                                             17
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 18 of 20




involved in the financial transactions represented the proceeds of some form of unlawful

activity, and JOSEPH PRINCE aided and abetted and willfully caused the same:

   COUNT       DATE                 MONETARY TRANSACTION
   42          January 18, 2018     Purchase of $70,000 Academy Bank cashier’s check
                                    #105208 with check drawn on Academy Bank
                                    account #1088 in the name of Crosswalk Consulting
                                    LLC
   43          April 23, 2018       Purchase of $7,500 Chase cashier’s check
                                    #9587911093 payable to Venture Homes Inc. with
                                    funds from JPMorgan Chase account #7280 in the
                                    name of Crosswalk Consulting LLC
   44          August 8, 2018       $48,000 transfer from JPMorgan Chase account
                                    #0079 in the name of Crosswalk Consulting to
                                    JPMorgan Chase account #9504 in the names of
                                    Joseph Prince and F.P.

        The foregoing was in violation of Title 18, United States Code, Section

1956(a)(1)(B)(i).

                                NOTICE OF FORFEITURE

        35.   The allegations contained in Counts 1 through 44 of this Superseding

Indictment hereby are re-alleged and incorporated by reference for the purpose of

alleging forfeiture pursuant to the provisions of Title 18, United States Code, Sections

981(a)(1)(C), 982(a)(1), and 982(a)(2), and Title 28, United States Code, Section

2461(c).

        36.   Upon conviction of the violation of Title 18, United States Code, Section

1347, alleged in Counts 8 through 23 of this Superseding Indictment, the defendant

JOPSEPH PRINCE shall forfeit to the United States, pursuant to Title 18, United States

Code, Section 982(a)(7) any and all rights, title, and interest in all property constituting

and derived from gross proceeds they obtained directly and indirectly as a result of such



                                             18
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 19 of 20




offense or offenses, including, but not limited to, the entry of a money judgment in the

amount of proceeds obtained by the scheme and by the defendants.

       37.    Upon conviction of the violation of Title 18, United States Code, Section

371, alleged in Count 24 of this Superseding Indictment, the defendants JOSEPH

PRINCE and ROLAND VAUGHN shall forfeit to the United States, pursuant to Title 18,

United States Code, Section 982(a)(1), any and all rights, title, and interest in all

property constituting and derived from any proceeds they obtained directly and indirectly

as a result of such offense or offenses, including, but not limited to, the entry of a money

judgment in the amount of proceeds obtained by the scheme and by the defendants.

       38.    Upon conviction of the violation of Title 18, United States Code, Section

201(c)(1), alleged in Counts 25 through 33 of this Superseding Indictment, the

defendants JOSEPH PRINCE and ROLAND VAUGHN shall forfeit to the United States,

pursuant Title 18, United States Code, Section 981(a)(1)(C), any and all rights, title, and

interest in all property constituting and derived from any proceeds they obtained directly

and indirectly as a result of such offense or offenses, including, but not limited to, the

entry of a money judgment in the amount of proceeds obtained by the scheme and by

the defendants.

       39.    Upon conviction of the violation of Title 18, United States Code, Sections

1956(a)(1)(B)(i) and 1957, alleged in Counts 34 through 44 of this Superseding

Indictment, the defendant JOSEPH PRINCE shall forfeit to the United States, pursuant

to Title 18, United States Code, Section 982(a)(1), any and all rights, title, and interest in

all property involved in such offenses, and traceable to such property, including, but not



                                             19
Case 1:18-cr-00300-RM Document 22 Filed 12/04/18 USDC Colorado Page 20 of 20




limited to, the entry of a money judgment in the amount of proceeds involved in the

offense and conspiracy.

       40.    If any of the property described above, as a result of any act or omission

of JOSEPH PRINCE and ROLAND VAUGHN cannot be located upon the exercise of

due diligence; has been transferred or sold to, or deposited with, a third party; has been

substantially diminished in value; or has been commingled with other property that

cannot be divided without difficulty, it is the intent of the United States, pursuant to Title

28, United States Code, Section 2461(c), incorporating Title 21, United States Code,

Section 853(p), to seek forfeiture of any other property of JOSEPH PRINCE and

ROLAND VAUGHN, up to the value of the forfeitable property.


                                                   A TRUE BILL

                                                   Ink signature on file in Clerk’s Office
                                                   FOREPERSON



Jason R. Dunn
United States Attorney

By: /s/ Anna K. Edgar
Anna K. Edgar
Assistant United States Attorney
United States Attorney’s Office
1801 California Street, Suite 1600
Denver, Colorado 80202
Telephone: (303) 454-0100
Fax: (303) 454-0409
E-mail: Anna.Edgar@usdoj.gov
Attorney for the United States




                                              20
